Citation Nr: 1519010
Decision Date: 05/04/15	Archive Date: 07/07/15

DOCKET NO. 13-22 977	)        DATE 4 MAY 2015

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to an effective date earlier than February 10, 2012, to establish the Veteran's wife, P. R. B., as a dependent for VA compensation benefits purposes.

REPRESENTATION 

Veteran represented by:      Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD 

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which added the Veteran's wife, P. R. B., as a dependent to his award, effective February 10, 2012.

The issue of entitlement to additional VA compensation benefits for a dependent child was raised by the record in a September 2014 Informal Hearing Presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1. The Veteran identified his wife, P. R. B., and provided the date and place of his marriage in his original September 1996 claim for VA benefits.

2. The Veteran was not provided with specific notification as to any additional evidence required to establish/prove his valid marriage to P. R. B. for the purposes of receiving dependency compensation at any point after his combined disability rating was increased to 50 percent, effective September 6, 1996.

CONCLUSION OF LAW

The criteria for entitlement to payment of additional compensation benefits for a dependent spouse are met as of September 6, 1996. 38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.204, 3.205, 3.216, 3.401 (2014).

-2-

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date for Dependent Compensation

Additional compensation may be paid for a spouse and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4(b)(2).

Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant. 38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. §3.216.

VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record. 38 C.F.R. § 3.204(a)(2).

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award. See 38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of a VA request. See 38 C.F.R. § 3.401(b)(1).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application. This applies to applications for increased benefits by reason of existence of a dependent. See 38 C.F.R. § 3.109.

-3-

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned. After the expiration of one year, further action will not be taken unless a new claim is received. Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim. See 38 C.F.R. §3.158.

In the instant case, the Veteran first applied for VA disability benefits by submitting VA Form 21-526 in September 1996. He identified his wife, P. R. B., on page seven of the form and provided the date and place of marriage. Page seven of the form also notified him that a certified copy of the public or church record of his current marriage was required. The Veteran did not provide this documentation.

In a November 1996 rating decision, the RO granted service connection for multiple disabilities and assigned a combined 20 percent disability rating, effective September 1, 1996.

In an August 1998 rating decision, the RO granted higher disability ratings for multiple disabilities, and assigned a combined 50 percent disability rating, effective September 6, 1996. In an accompanying August 1998 notice of decision, the RO provided no indication that the Veteran was only being compensated as a single veteran without dependents, and did not inform him of required documents to add dependents to his compensation award.

The RO granted service connection for hypertension and increased the Veteran's combined disability rating to 60 percent, effective July 22, 2002, in a January 2003 rating decision. In the accompanying January 2003 notice of decision, the RO informed the Veteran that he was being compensated as a single veteran with no dependents. Again, however, the RO did not inform the Veteran of required evidence to add dependents to his compensation award.

-4-

In June 2007 and February 2008 notices of decision, the RO informed the Veteran that no change was being made to his compensation payment based on recent claims. Again, the RO did not provide any indication as to whether the Veteran was being compensated for dependents.

The Veteran contacted VA in February 2012 to add his dependent wife to his compensation award. He provided a copy of his marriage license in August 2013.

While the August 1998 and January 2003 notices of decision indicate that a copy of VA Form 21-8764 was enclosed with the respective notices, this form only provides general information regarding the payment of additional compensation for dependents for Veteran's with at least a 30 percent disability rating. The Veteran's representative noted in the September 2014IHP that the Veteran was under the belief that his dependents were already part of his award.

The Veteran has also contended that he did not notice the one line in the January 2003 notice letter informing him that he was being paid as a single veteran with no dependents.

At the time of the Veteran's application for VA benefits in September 1996, VA regulations required that a claimant provide, at a minimum, secondary evidence that reasonably supported "a belief by the Adjudicating activity that a valid marriage actually occurred." 38 C.F.R. § 3.205(a)(7) (1996). VA amended these regulations, however, in November 1996 and the new regulations provided that "VA will accept, for the purposes of determining entitlement to benefits... written statement of a claimant as proof of marriage..." provided that the statement contained the full name of the dependent spouse, the date of and place of marriage, and the social security number of the dependent spouse. 38 C.F.R. § 3.204(a)(1) (1997).

While the Veteran did not provide his wife's Social Security number until February 2010, the application form completed by the Veteran in September 1996 did not request her social security number, nor did VA at any point inform him that her social security number was required.

-5-

Based on the foregoing, the Board finds that the Veteran provided all necessary information for VA to award him additional compensation benefits for his dependent wife effective September 6, 1996, the date a compensation award of at least 30 percent became effective. He provided all required information for VA to recognize his dependent wife in the September 1996 application for benefits, including his wife's name, and their date and place of marriage. Although the application indicated that a certified copy of the public or church record of his current marriage was required, the Board notes that 38 C.F.R. § 3.204 accepts lesser classes of evidence as proof of marriage, including "secondary evidence which reasonable supports a belief by the Adjudicating activity that a valid marriage actually occurred."  Moreover, VA did not notify the Veteran of the deficiency in his application as required under the provisions of 38 C.F.R. § 3.109. Accordingly, at no point was the Veteran under a time constraint to provide additional evidence.

Affording the Veteran the benefit of the doubt, the Board finds that his right to additional dependency compensation is established effective September 6, 1996, the effective date of his 50 percent disability rating.

II.  VCAA Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the appeal turns on a matter of law and not on the underlying facts or development of the facts. The Veteran has not disputed the facts. See Manning v. Principi, 16 Vet. App. 534, 542 (2002). The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact. See id., see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action concerning this matter is harmless error.

-6-

ORDER

Entitlement to additional dependent compensation for the Veteran's wife is granted, effective September 6, 1996.

Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

-7-



